Case 1:19-cv-00546-LDH-JO Document 20 Filed 06/27/19 Page 1 of 1 PagelD #: 63

AO 85 (Rev. EDNY 8/2/2012) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge

 

UNITED STATES DISTRICT COURT

for the
EASTERN DISTRICT OF NEW YORK

DAVID SHAER
Plaintiff

v

FAMOUS CORNER, INC. d/b/a Grill Point, et al.
Defendant

Civil Action No. 19-CV-00546 (LDH)(JO)

 

Nee ee ee ee ee”

NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent. You may consent to the magistrate judge assigned to this case or
to a new magistrate judge selected at random.

You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.

Consent to a magistrate judge's authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case_including trial, the entry of final judgment, and all post-trial proceedings.
Select one: The parties consent to & the magistrate judge who is assigned to this case
anew magistrate judge selected at random.

Parties’ printed names Signatures of parties or attorneys Dates

 

_ David Shaer - Plaintiff Kithin Forman 06/27/2019

— > a
Defendants = Oe eee CLAW A

 

 

 

(ix order for the Consent (o be valid. aif parities niust sign this form and agree to the selection of the magistrate judge
Reference Order

IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

Date:

District Judge’s signature

 

Printed name and title

Note: Do not return the form to the Clerk of Court or file it on ECF unless all parties have consented to the exercise of
jurisdiction by a United States Magistrate Judge. Do not return this form to a Judge.
